Exhibit 10.2
[flgpartnerslogo.jpg]
CONFIDENTIAL PLACEMENT AGREEMENT





This Placement Agreement (the “Agreement”) is executed as of the date shown on
the signature page (“Effective Date”), by and between FLG Partners, LLC, a
California limited liability company (“FLG”), and the entity identified on the
signature page (“Client”).
RECITALS
WHEREAS, FLG is in the business of providing certain financial services;
WHEREAS, Client wishes to retain FLG to provide and FLG wishes to provide such
services to Client on the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:


1.
Placement. Subject to Fuad Ahmad (the “FLG Member”) executing the employment
agreement between Client and the FLG Member attached hereto as Exhibit A (the
“Employment Agreement”), Client hereby agrees to employ the FLG Member pursuant
to the Employment Agreement.



2.
Compensation.

A.
“Total Fee Basis” shall have the meaning assigned in the Employment Agreement.



B.
“Salary” shall mean all base salary paid to the FLG Member for services.



C.
“Bonus” shall mean any contingent cash payable to the FLG Member.



D.
“Target Bonus Basis” shall have the meaning assigned in the Employment
Agreement.



E.
“Engagement Date” shall mean April 15, 2016.



F.
As compensation to FLG for: 1) making the FLG Member exclusively available to
Client, and 2) providing the resources of FLG’s collective membership of
experienced Chief Financial Officers to provide ongoing advice and consultation
to Client and FLG Member regarding best practices and sound executive management
(collectively, the “Services”),



i.
Client will pay FLG the below-listed fees, calculated based on a percentage of
the Total Fee Basis and Total Bonus Basis under the Employment Agreement:



a)
For the FLG Member’s period of employment ending upon the first anniversary of
the Engagement Date, an annual fee equal to fifteen percent (15%) of the Total
Fee Basis for such period;



b)
For the FLG Member’s year of employment ending upon the second anniversary of
the Engagement Date, an annual fee equal to ten percent (10%) of the Total Fee
Basis for such period;



c)
For each subsequent year of the FLG Member’s employment, an annual fee equal to
five percent (5%) of the Total Fee Basis for the applicable year of employment;



d)
For each year of the FLG Member’s employment, a fee equal to ten percent (10%)
of any Target Bonus Basis that is earned by the FLG Member for the applicable
year.



G.
All compensation payable to FLG hereunder shall be payable directly to FLG for
Services rendered and shall not be reported as compensation income to the FLG
Member, but shall be reported as income to FLG.

 
H.
The FLG Member shall be eligible to participate in all employee benefit plans
sponsored by Client as described in the Employment Agreement.



I.
Client shall pay to FLG all amounts payable to FLG hereunder at the same time as
the corresponding Salary or Bonus payments shall be made to the FLG Member. Any
amounts payable hereunder which shall be more than thirty (30) days overdue
shall accrue a late payment fee at the rate of one and 50/100 percent (1.5%) per
month. FLG shall be entitled to recover all costs and expenses (including,
without limitation) attorneys’ fees) incurred by it in collecting any amounts
overdue under this Agreement.



3.
Relationship of the Parties. FLG’s relationship with Client will be that of an
independent contractor and nothing in this Agreement shall be construed to
create a partnership, joint venture, or employer-employee relationship between
Client and FLG. FLG is not the agent of Client and is not authorized to make any
presentation, contract, or commitment on behalf of Client unless specifically
requested or authorized to do so by Client in writing. FLG agrees that all taxes
payable as a result of compensation payable to FLG hereunder shall be FLG’s sole
liability. FLG shall defend, indemnify and hold harmless Client, Client’s
officers, directors, employees and agents, and the administrators of Client’s
benefit plans from and against any claims, liabilities or expenses relating to
such taxes or compensation.



4.
Termination.



J.
This Agreement shall terminate simultaneously with the termination of the FLG
Member’s employment by Client.



K.
Upon termination of this Agreement, Client shall immediately pay to FLG all
amounts payable to FLG hereunder as of immediately prior to such termination.



L.
If at any time during the one (1) year period following termination of this
Agreement Client shall hire or retain the FLG Member as an employee, non-FLG
consultant or independent contractor, AND in doing so induce, compel or cause
FLG Member to leave FLG as a precondition to commencing or continuing employment
or consultancy with Client, Client shall immediately pay to FLG in readily
available funds a recruiting fee equal to the annualized Total Fee Basis under
the Employment Agreement immediately prior to termination of this Agreement
multiplied by thirty percent (30%).



5.
DISCLAIMERS AND LIMITATION OF LIABILITY.

NOTWITHSTANDING ANYTHING IN THE CONTRARY IN THE EMPLOYMENT AGREEMENT, ALL
SERVICES TO BE PROVIDED BY THE FLG MEMBER UNDER THE EMPLOYMENT AGREEMENT ARE
PROVIDED "AS IS" WITHOUT ANY WARRANTY WHATSOEVER. CLIENT RECOGNIZES THAT THE “AS
IS” CLAUSE OF THIS AGREEMENT IS AN IMPORTANT PART OF THE BASIS OF THIS
AGREEMENT, WITHOUT WHICH FLG WOULD NOT HAVE AGREED TO ENTER INTO THIS AGREEMENT
AND THE FLG MEMBER WOULD NOT HAVE AGREED TO ENTER INTO


Initial: Client SH FLG JSK             Page 1 of 5     130625 FLG Form of Client
Placement Agreement.doc



--------------------------------------------------------------------------------

Exhibit 10.2
[flgpartnerslogo.jpg]
CONFIDENTIAL PLACEMENT AGREEMENT





THE EMPLOYMENT AGREEMENT. FLG, ON BEHALF OF ITSELF AND THE FLG MEMBER,
 
EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, TERMS OR CONDITIONS, WHETHER EXPRESS,
IMPLIED, OR STATUTORY, REGARDING THE PROFESSIONAL SERVICES, INCLUDING ANY,
WARRANTIES OF MERCHANTABILITY, TITLE, FITNESS FOR A PARTICULAR PURPOSE AND
INFRINGEMENT. NO REPRESENTATION OR OTHER AFFIRMATION OF FACT, REGARDING THE
SERVICES PROVIDED HEREUNDER SHALL BE DEEMED A WARRANTY FOR ANY PURPOSE OR GIVE
RISE TO ANY LIABILITY OF FLG WHATSOEVER. IN NO EVENT SHALL FLG BE LIABLE FOR ANY
INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES,
UNDER ANY CIRCUMSTANCES, INCLUDING, BUT NOT LIMITED TO: LOST PROFITS; REVENUE OR
SAVINGS; WAIVER BY CLIENT, WHETHER INADVERTENT OR INTENTIONAL, OF CLIENT’S
ATTORNEY-CLIENT PRIVILEGE THROUGH CLIENT’S DISCLOSURE OF LEGALLY PRIVILEGED
INFORMATION TO FLG; OR THE LOSS OF USE OF ANY DATA, EVEN IF CLIENT OR FLG HAVE
BEEN ADVISED OF, KNEW, OR SHOULD HAVE KNOWN, OF THE POSSIBILITY THEREOF.
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR THE EMPLOYMENT AGREEMENT TO THE
CONTRARY, THE AGGREGATE CUMULATIVE LIABILITY OF FLG UNDER THIS AGREEMENT AND THE
EMPLOYMENT AGREEMENT, WHETHER IN CONTRACT, TORT, NEGLIGENCE, MISREPRESENTATION,
STRICT LIABILITY OR OTHERWISE, SHALL NOT EXCEED AN AMOUNT EQUAL TO TWO (2)
MONTHS OF THE CASH COMPENSATION PAYABLE BY CLIENT UNDER SECTION 2 OF THIS
AGREEMENT. CLIENT ACKNOWLEDGES THAT THE COMPENSATION PAID BY IT UNDER THIS
AGREEMENT AND THE EMPLOYMENT AGREEMENT REFLECTS THE ALLOCATION OF RISK SET FORTH
IN THIS AGREEMENT AND THE EMPLOYMENT AGREEMENT AND THAT FLG WOULD NOT ENTER INTO
THIS AGREEMENT WITHOUT THESE LIMITATIONS ON ITS LIABILITY.
6.
Disclosures:



A.
IRS Circular 230. To ensure compliance with requirements imposed by the IRS
effective June 20, 2005, we hereby inform you that any tax advice offered during
the course of providing, or arising out of, the Services rendered pursuant to
this Agreement, unless expressly stated otherwise, is not intended or written to
be used, and cannot be used, for the purpose of: (i) avoiding tax-related
penalties under the Internal Revenue Code, or (ii) promoting, marketing or
recommending to another party any tax-related matter(s) said tax advice
address(es).



B.
Attorney-Client Privilege. Privileged communication disclosed to FLG may waive
the privilege through no fault of our own. We strongly recommend that you
consult with your legal counsel before disclosing privileged information to us.
Pursuant to paragraph 6, FLG will be responsible for damages caused through
Client’s waiver of privilege, whether deliberate or inadvertent, by disclosing
such information to FLG.



7.
Indemnification.



A.
FLG shall, to the fullest extent permitted by law, as now or hereafter in
effect, be indemnified and held harmless, and such right to indemnification
shall continue to apply to FLG following the term of this Agreement out of the
assets and profits of the Client from and against all actions, costs, charges,
losses,

 
damages, liabilities and expenses which FLG, or FLG’s heirs, executors or
administrators, shall or may incur or sustain by or by reason for any act done,
concurred in or omitted in or about the execution of FLG’s or FLG Member’s duty
or services performed on behalf of Client; and Client shall advance the
reasonable attorney’s fees, costs and expenses incurred by FLG in connection
with litigation related to the foregoing on the same basis as such advancement
would be available to the Client’s officers and directors, PROVIDED THAT Client
shall not be obligated to make payments to or on behalf of any person (i) in
connection with services provided by such person outside the scope of Services
contemplated by this Agreement, and not authorized or consented to by Client’s
CEO or Board of Directors, or (ii) in respect of any (a) gross negligence or
willful misconduct of such person, or (b) negligence of such person, but only to
the extent that FLG’s errors and omissions liability insurance would cover such
person for such negligence without regard to Client’s obligation to indemnify
FLG hereunder.


B.
FLG shall have no liability to Client relating to the performance of its duties
under this agreement except in the event of FLG’s gross negligence or willful
misconduct.



C.
FLG agrees to waive any claim or right of action FLG might have whether
individually or by or in the right of Client, against any director, secretary
and other officers of Client and the liquidator or trustees (if any) acting in
relation to any of the affairs of Client and every one of them on account of any
action taken by such director, officer, liquidator or trustee or the failure of
such director, officer, liquidator or trustee to take any action in the
performance of his duties with or for Client; PROVIDED THAT such waiver shall
not extend to any matter in respect of any gross negligence or willful
misconduct which may attach to any such persons.



8.
Miscellaneous.



A.
Any notice required or permitted to be given by either party hereto under this
Agreement shall be in writing and shall be personally delivered or sent by a
reputable courier mail service (e.g., Federal Express) or by facsimile confirmed
by reputable courier mail service, to the other party as set forth in this
Paragraph 8(A) Notices will be deemed effective two (2) days after deposit with
a reputable courier service or upon confirmation of receipt by the recipient
from such courier service or the same day if sent by facsimile and confirmed as
set forth above.

If to FLG:
Jeffrey S. Kuhn
Managing Partner
FLG Partners, LLC
PO Box 556
Ross, CA 94957-0556
Tel: 415-454-5506
Fax: 415-456-1191
E-mail: jeff@flgpartners.com
If to Client: the address, telephone numbers and email address shown below
Client’s signature on the signature page.
B.
This Agreement will be governed by and construed in accordance with the laws of
California without giving effect to any choice of law principles that would
require the application of the laws of a different jurisdiction.



C.
Any claim, dispute, or controversy of whatever nature arising out of or relating
to this Agreement (including any other



Initial: Client SH FLG JSK             Page 2 of 5     130625 FLG Form of Client
Placement Agreement.doc



--------------------------------------------------------------------------------

Exhibit 10.2
[flgpartnerslogo.jpg]
CONFIDENTIAL PLACEMENT AGREEMENT





agreement(s) contemplated hereunder), including, without limitation, any action
or claim based on tort, contract, or statute (including any claims of breach or
violation of statutory or


common law protections from discrimination, harassment and hostile working
environment), or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (“Claim”), shall be resolved by
final and binding arbitration before a single arbitrator (“Arbitrator”) selected
from and administered by the San Francisco office of JAMS (the “Administrator”)
in accordance with its then existing commercial arbitration rules and
procedures. The arbitration shall be held in the San Mateo County, California.
The Arbitrator shall, within fifteen (15) calendar days after the conclusion of
the Arbitration hearing, issue a written award and statement of decision
describing the essential findings and conclusions on which the award is based,
including the calculation of any damages awarded. The Arbitrator also shall be
authorized to grant any temporary, preliminary or permanent equitable remedy or
relief he or she deems just and equitable and within the scope of this
Agreement, including, without limitation, an injunction or order for specific
performance. Each party shall bear its own attorney’s fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the Administrator and the Arbitrator; provided, however,
the Arbitrator shall be authorized to determine whether a party is the
prevailing party, and if so, to award to that prevailing party reimbursement for
its reasonable attorneys’ fees, costs and disbursements, and/or the fees and
costs of the Administrator and the Arbitrator. The Arbitrator’s award may be
enforced in any court of competent jurisdiction. Notwithstanding the foregoing,
nothing in this Section 8(c) will restrict either party from applying to any
court of competent jurisdiction for injunctive relief.


D.
Upon completion of the engagement hereunder, FLG may place customary “tombstone”
advertisements using Client’s logo and name in publications of FLG’s choice at
its own expense, and/or cite the engagement in similar fashion on FLG’s website.



E.
Neither party may assign its rights or delegate its obligations hereunder,
either in whole or in part, whether by operation of law or otherwise, without
the prior written consent of the other party; provided, however, that FLG may
assign its rights and delegate its obligations hereunder to any affiliate of
FLG. The rights and liabilities of the parties under this Agreement will bind
and inure to the benefit of the parties’ respective successors and permitted
assigns.



F.
If any provision of this Agreement, or the application thereof, shall for any
reason and to any extent be invalid or unenforceable, the remainder of this
Agreement and application of such provision to other persons or circumstances
shall be interpreted so as best to reasonably effect the intent of the parties.
The parties further agree to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision which will achieve, to the
extent possible, the economic, business and other purposes of the void or
unenforceable provision.

 


G.
This Agreement, the Exhibits, and any executed Non-Disclosure Agreements
specified therein and thus incorporated by reference, constitute the entire
understanding and agreement of the parties with respect to the subject matter
hereof and thereof and supersede all prior and contemporaneous agreements or
understandings, express or implied, written or oral, between the parties with
respect hereto. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.



H.
Any term or provision of this Agreement may be amended, and the observance of
any term of this Agreement may be waived, only by a writing signed by the
parties. The waiver by a party of any breach hereof for default in payment of
any amount due hereunder or default in the performance hereof shall not be
deemed to constitute a waiver of any other default or succeeding breach or
default.



I.
If and to the extent that a party’s performance of any of its obligations
pursuant to this Agreement is prevented, hindered or delayed by fire, flood,
earthquake, elements of nature or acts of God, acts of war, terrorism, riots,
civil disorders, rebellions or revolutions, or any other similar cause beyond
the reasonable control of such party (each, a “Force Majeure Event”), and such
non-performance, hindrance or delay could not have been prevented by reasonable
precautions of the non-performing party, then the non-performing, hindered or
delayed party shall be excused for such non-performance, hindrance or delay, as
applicable, of those obligations affected by the Force Majeure Event for as long
as such Force Majeure Event continues and such party continues to use its best
efforts to recommence performance whenever and to whatever extent possible
without delay, including through the use of alternate sources, workaround plans
or other means.



J.
This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, each of which when executed and delivered shall
constitute an original, but all the counterparts together constitute one and the
same instrument.



K.
This Agreement may be executed by facsimile signatures (including electronic
versions of this document in Adobe Acrobat form which contain scanned
signatures) by any party hereto and such signatures shall be deemed binding for
all purposes hereof, without delivery of an original signature being thereafter
required.



L.
Survivability. The following sections shall survive the termination of this
Agreement: 5 (“Disclaimers and Limitation of Liability”); 7 (“Indemnification”);
and 8 (“Miscellaneous”).












SIGNATURE PAGE FOLLOWS









Initial: Client SH FLG JSK             Page 3 of 5     130625 FLG Form of Client
Placement Agreement.doc



--------------------------------------------------------------------------------

Exhibit 10.2
[flgpartnerslogo.jpg]
CONFIDENTIAL PLACEMENT AGREEMENT





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


CLIENT:


Quantum Corporation
a Delaware corporation
By:Shawn Hall
Signed:     /s/ Shawn Hall                            
Title:SVP, General Counsel
Address:224 Airport Parkway, Suite 300
San Jose, CA 95110
Tel:408-944-4460
Fax:408-944-6581
Email:shawn.hall@quantum.com
FLG:


FLG Partners, LLC,
a California limited liability company
By:Jeffrey S. Kuhn
Signed:     /s/ Jeffrey S. Kuhn
Title:Managing Partner




Effective Date:April 15, 2016







REMAINDER OF THIS PAGE LEFT BLANK



Initial: Client FLG                  Page 4 of 5     130625 FLG Form of Client
Placement Agreement.doc



--------------------------------------------------------------------------------

Exhibit 10.2
[flgpartnerslogo.jpg]
CONFIDENTIAL PLACEMENT AGREEMENT





EXHIBIT A


Employment Agreement



Initial: Client SH FLG JSK             Page 5 of 5     130625 FLG Form of Client
Placement Agreement.doc

